department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc el gl br3 gl-805678-99 uil memorandum for associate district_counsel pacific northwest district portland cc wr pnr por from subject alan c levine chief branch collection bankruptcy and summonses bankruptcy code sections b and b application of 15_br_980 bankr e d tenn to a chapter case you have requested our views on the above referenced matter this memorandum is advisory only and is not to be relied upon or otherwise cited as precedent issue whether bankruptcy code b forbids the distribution of payments to prepetition creditors under a chapter plan when administrative expenses accrued and due at the time of the proposed distribution are not paid in full conclusion section b does not forbid the distribution of payments to prepetition creditors under a chapter plan when accrued administrative expenses are not paid in full in other words administrative expenses and general unsecured claims may be concurrently facts this issues arises in the following scenario the debtor files a chapter case and then accrues an administrative tax_liability the debtor’s proposed plan provides that the administrative tax_liability will be paid over a multiple year period eg three years the plan also provides that the debtor will simultaneously be making payments to other prepetition general unsecured creditors the government objects to the plan arguing that the bankruptcy code forbids distribution of payments to any of the debtors’ prepetition general unsecured creditors until all administrative expense claims have gl-805678-99 been paid in full the bankruptcy court rejects the government’s argument and confirms the plan law and analysis b c b states in pertinent part b before or at the time of each payment to creditors under the plan there shall be paid - any unpaid claim of the kind specified in sec_507 b c b the seminal case interpreting section b is 15_br_980 bankr e d tenn aff’d 21_br_692 e d tenn which addressed the question whether administrative expenses_incurred in a given chapter case must be completely paid before any payments are made to unsecured creditors parker held that the trustee can make payment on priority claims concurrently with payment on general unsecured claims parker b r pincite this bankruptcy court rejects the argument that administrative expenses must be paid in full before any payments can be made to other creditors id pincite as parker noted a chapter plan by being required to provide for payment of priority claims in full in deferred cash payments may allow for the making of payments after the plan is confirmed and in more than one payment id pincite in addition section b states that the chapter plan shall provide for payments on any unsecured claim b c b thus we agree with parker’s conclusion that section b allows for concurrent payments of administrative expenses and general unsecured claims in a confirmed chapter plan holdings in chapter cases are generally regarded as instructive in chapter cases as the legislative_history of chapter reflects that congress modeled chapter on the provisions of chapter see eg in re bdt farms inc 21_f3d_1019 n 10th cir accordingly the analysis contained in parker would be validly invoked in chapter cases and in fact has been invoked in several published bankruptcy court decisions see eg 228_br_746 bankr d ore chapter contains an identical provision b c b gl-805678-99 chapter case following parker polombo supra chapter case employing same reasoning as in parker while not specifically relying on parker we have found no authority rejecting the parker analysis in chapter or chapter cases accordingly since we view parker as accurately interpreting the relevant provisions of the bankruptcy code we see no reason to refrain from relying on the parker analysis in cases arising in either of these chapters if you have any further questions please contact branch at
